In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
GARY ABDULLA,                        *
                                     *      No. 13-853V
                  Petitioner,        *      Special Master Christian J. Moran
                                     *
v.                                   *      Filed: December 23, 2015
                                     *
SECRETARY OF HEALTH                  *      Attorneys’ fees and costs
AND HUMAN SERVICES,                  *
                                     *
                  Respondent.        *
******************** *
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
petitioner;
Claudia B. Gangi, United States Dep’t of Justice, Washington, DC, for respondent.

                      UNPUBLISHED DECISION AWARDING
                        ATTORNEYS’ FEES AND COSTS 1

      Gary Adbulla received compensation through the National Childhood
Vaccine Injury Act, 42 U.S.C. §300aa—10 through 34 (2012). Decision, issued
Feb. 13, 2015, 2014 WL 1119222. He now seeks an award of his attorneys’ fees
and costs. He is awarded $33,184.29.

                                              ***

       The present case is similar to other recently decided cases involving the law
firm representing this petitioner. In short, the parties did not agree to a reasonable
hourly rate for the attorneys representing petitioners in the Vaccine Program and
the dispute led to litigation. For a more complete recitation of events, see

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
McCulloch v. Sec'y of Health & Human Servs., No. 09-293V, 2015 WL 5634323
(Fed. Cl. Spec. Mstr. Sept. 1, 2015), and Avchen v. Sec’y of Health & Human
Servs., No. 14-279V (Fed. Cl. Spec. Mstr. Dec. 4, 2015).

      Mr. Abdulla presently requests an award of $26,303.80 in attorneys’ fees,
$8,073.99 in attorneys’ costs, and $350 in costs that he personally incurred. The
Secretary’s remaining objection concerns the amount of time the attorneys spent.

       The Secretary’s objection that work performed by multiple attorneys
duplicated the work the primary attorney performed is well founded. This results
in a deduction of $1,543.50.

      Mr. Abdulla is awarded $33,184.29 in attorneys’ fees and costs. This shall
be paid as follows:

      a. $32,834.29 representing attorneys’ fees and costs. The award shall be in
         the form of a check made payable jointly to petitioner and petitioner’s
         attorney, Ronald Homer of Conway, Homer & Chin-Caplan, in the
         amount of $32,834.29; and

      b. $350.00, representing Mr. Abdulla’s costs. The award shall be in the
         form of a check made payable to Mr. Abdulla for $350.00.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.

      Any questions may be directed to my law clerk, Shannon Proctor, at
(202) 357-6360.

      IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         2